 

. FILED

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

FEB ~ § 2020

 

 

 

 

UNITED STATES DISTRICT COURT
CLERK US DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA] oo, SLERK US DISTRICT COURT
ley DEPUTY |

UNITED STATES OF AMERICA JUDGMENT INA

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

 

 

 

Y.
FELICIANO CARDENAS (2)
Case Number: 3:15-CR-02667-JLS
Gary Paul Burcham
, Defendant’s Attorney
REGISTRATION NO. 51213-298
Ol - |
THE DEFENDANT: i
' LX admitted guilt to violation of allegation(s) No. 1

 

after denial of guilty.

L] was found guilty in violation of allegation(s) No.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 __ Unlawful possession of controlled substance

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.

January 31, 2020

Date of Imposition of Sentence /]

QU. ELBE Cg
HON. JANIS L. SAMMARTINO

UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: FELICIANO CARDENAS (2) | Judgment - Page 2 of 2
' CASENUMBER: —s3:15-CR-02667-JLS ;
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

10 months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The-court makes the following recommendations to the Bureau of Prisons:

OO

 

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O a. | A.M. on
Li as notified by the United States Marshal.

 

 

qo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Conor before
Cas notified by the United States Marshal. .
C1 as notified by the Probation or Pretrial Services Office. |

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on : to
at ; with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL |

3:15-CR-02667-JLS
